           Case 1:19-cv-00718-RP Document 10 Filed 10/09/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

DISCOVERORG DATA, LLC,                               §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                    1:19-CV-718-RP
                                                     §
LIFESIZE, INC.,                                      §
                                                     §
                Defendant.                           §

                                         FINAL JUDGMENT

        On October 8, 2019, the parties filed an agreed motion for dismissal with prejudice. (Dkt. 9).

The Court will construe this as a joint stipulation of dismissal pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). “Stipulated dismissals under Rule 41(a)(1)(A)(ii) . . . require no judicial

action or approval and are effective automatically upon filing.” Yesh Music v. Lakewood Church, 727

F.3d 356, 362 (5th Cir. 2013). As nothing remains to resolve, the Court renders final judgment

pursuant to Federal Rule of Civil Procedure 58.

        IT IS ORDERED that the case is CLOSED.

        All pending motions in this case are DISMISSED AS MOOT.

        IT IS ORDERED that each party bear its own costs.

        SIGNED on October 9, 2019.




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
